COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                       TELEPHONE
BETH WATKINS                                                                          (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                             June 21, 2021

         Isidro Ramos                                     Lauren D. Zamora
         #2150358                                         Bexar County District Attorney's
         Coffield Unit                                    Office
         2661 FM 2054                                     300 Dolorosa, 5th Floor
         Tennessee Colony, TX 75884                       San Antonio, TX 78205
                                                          * DELIVERED VIA E-MAIL *
         Neil A. Calfas
         Law Office of Neil Calfas
         540 S. St. Mary's Street
         San Antonio, TX 78205
         * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number:       04-20-00564-CR
                 Trial Court Case Number:       2015CR9685
                 Style: Isidro Ramos III
                        v.
                        The State of Texas

                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                       Very truly yours,
                                                       MICHAEL A. CRUZ, Clerk of Court

                                                       ______________________
                                                       Cecilia Phillips
                                                       Deputy Clerk, Ext. 5-3221


         cc: Joe D. Gonzales (DELIVERED VIA E-MAIL)
         Barbara Paulissen (DELIVERED VIA E-MAIL)
                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 21, 2021

                                       No. 04-20-00564-CR

                                        Isidro RAMOS III,
                                             Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR9685
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER
        Appellant appeals from the trial court’s order denying his motion for post-conviction
DNA testing under Chapter 64. The trial court found that “there was sufficient evidence
establishing [appellant]’s identity and guild in this cause.” In its order, the trial court did “not
find reasonable grounds for [appellant’s] motion for post-conviction DNA testing to be filed.”

        On April 29, 2021, appellant filed a pro se brief in this appeal. He now files a motion for
appointment of appellate counsel. “An indigent convicted person intended to file a motion for
post-conviction DNA testing” “has a limited right to appointed counsel.” Ex parte Gutierrez, 337
S.W.3d 883, 889 (Tex. Crim. App. 2011); see also TEX. CODE CRIM. PROC. art. 64.01(c).
Entitlement to appointed counsel is “conditioned on the trial judge’s finding ‘that reasonable
grounds exist for the filing of a motion.’” Ex parte Gutierrez, 337 S.W.3d at 889 (quoting
Gutierrez v. State, 307 S.W.3d 318, 321 (Tex. Crim. App. 2010)); see also TEX. CODE CRIM.
PROC. art. 64.01(c) (“The convicting court shall appoint counsel for the convicted person if the
person informs the court that the person wishes to submit a motion under this chapter, the court
finds reasonable grounds for a motion to be filed, and the person is indigent.”). “If all of the
perquisites set out above are met, the convicting court must order testing.” Ex parte Gutierrez,
337 S.W.3d at 889-90. “Then, after ‘examining the results of testing under Article 64.03, the
convicting court must hold a hearing and make a finding as to whether, had the results been
available during the trial of the offense, it is reasonably probable that the person would not have
been convicted.’” Id. quoting TEX. CODE CRIM. PROC. art. 64.04).
        Here, the trial court in its order did “not find reasonable grounds for [appellant’s] motion
for post-conviction DNA testing to be filed.” Thus, appellant is not entitled to appointed counsel
unless that finding by the trial court was erroneous. Accordingly, we carry appellant’s motion
with the appeal. See Ex parte Guiterrez, 337 S.W.3d at 890 (on submission of appeal
determining whether appellant was entitled to appointed counsel by considering whether
“reasonable grounds” existed for filing of the post-conviction motion for DNA testing).




                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2021.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court